The undisputed medical evidence at the hearing indicates that the appellant physically abused his six-week old son, Maurice, by inflicting injuries, including a fractured skull, which ultimately caused the baby’s death. Based on its finding that the appellant had abused Maurice, the Family Court made a finding of derivative abuse with regard to the appellant’s daughter, Tia, who was approximately one year old at the time of Maurice’s death.
Considering the nature of the injury to Maurice, the evidence supports the conclusion that Tia was at risk of being subjected to similar abuse (see, Matter of Eli G., 189 AD2d 764; Matter of Ely P., 167 AD2d 473, 475). The Family Court’s finding of derivative abuse with regard to Tia was, therefore, proper (see, Family Ct Act § 1012 [e]). Copertino, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.